Citation Nr: 0402480	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a substantive appeal of the denial of entitlement 
to Dependency and Indemnity Compensation (DIC) for the period 
after her divorce in April 1984 was timely filed.

2.  Entitlement to a waiver of recovery of an overpayment of 
DIC benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

 
INTRODUCTION

The veteran served on active duty from November 1963 until 
his death in August 1966.  The appellant was married to the 
veteran at the time of his death.  

This case comes to the Board of Veterans' Appeals (Board) by 
means of a February 2001 decision rendered by the Committee 
on Waivers and Compromises (Committee) of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant also appeals a December 2002 
determination of the RO that she did not file a timely appeal 
of the issue of entitlement to DIC for the period after her 
divorce in April 1984.


REMAND

The veteran was killed in action in Vietnam in August 1966.  
The appellant was married to the veteran at the time of his 
death.  She was awarded DIC in November 1966.

In May 1968 the appellant married JLS and then returned a DIC 
check which caused her account to be suspended as of July 1, 
1968.  In a letter dated in February 1969, the appellant was 
informed by the RO that a previous check for DIC benefits had 
been returned with no reason given for the return.  She was 
informed that if she had remarried, she should furnish VA 
with her remarried name as well as the date of her marriage.  
The appellant responded in March 1969 by reporting that she 
had married JLS in May 1968.  Thereafter, her DIC benefits 
were terminated as of May 1, 1968, due to her remarriage.  
This resulted in an overpayment of DIC benefits in the amount 
of $147.  

In January 1977, the appellant informed the RO that she had 
divorced JLS and would like DIC benefits to resume.  She 
submitted copies of court records verifying her divorce from 
JLS in January 1977.  Thereafter, her DIC benefits were 
reinstated.

In 1995, the appellant was asked to complete a VA Form 21-
0537, Marital Status Questionnaire.  She was informed that 
she was receiving DIC compensation as the surviving spouse of 
a veteran who had died in service and that these benefits 
generally end with remarriage.  She was further informed that 
she was responsible for reporting any change in her marital 
status.  She was asked to provide information to verify her 
marital status.  She responded by reporting that she had 
married JLS in 1968 and that this marriage terminated in 1976 
by divorce.  

In February 2000, the RO received a statement from RWW.  RWW 
reported that he had married the appellant in September 1978 
and that they had divorced in May 1984.  He reported that she 
had continued to receive her DIC benefit checks during their 
marriage knowing that she was not entitled to them.  RWW 
provided copies of divorce proceedings verifying that he had 
married the appellant in September 1978 and that the marriage 
ended by divorce in 1984.  

In September 2000, the RO furnished the appellant with 
another marital status questionnaire.  She reported that she 
had been married to JLS from 1968 to 1976 and RWW from 
September 1978 to May 1984.  

Court documents reflect that a judgment for divorce 
terminated the marriage of the appellant to RWW on April 17, 
1984.

By letter dated in November 2000, the appellant was informed 
that the law provided that when a surviving spouse remarries 
after the death of the veteran, VA must stop benefits 
effective the first day of the month of the occurrence.  As 
she had married RWW in September 1978, it was proposed to 
stop her benefit payments effective September 1, 1978.  She 
was informed that this adjustment would result in an 
overpayment of benefits.  This letter contained the following 
information: 

Can Entitlement Be Restored?
DIC entitlement may be restored, if the 
proposed action is taken, pursuant to 
section 8207(b) of Public Law 105-178, 
38 U.S.C. § 5110(1) and 38 C.F.R. § 3.31, 
if a claim is filed within one year after 
the date of death, or within one year of 
the date the divorce became final, the 
effective payment date is the first day 
of the month following the occurrence of 
the event which ended the remarriage but 
no earlier than October 1, 1998.  The 
provisions of 38 C.F.R. § 3.114(a) apply 
if the surviving spouse is otherwise 
eligible for DIC and the remarriage had 
already terminated as of the effective 
date of the liberalizing provision of 
law, June 9, 1998.  This means a 
surviving spouse can have benefits 
restored with an effective payment date 
of October 1, 1998, or an effective date 
one year prior to the date of a reopened 
claim (subject to 38 C.F.R. § 3.31), 
whichever is later.  You told us your 
marriage to [RWW] ended with your divorce 
in May 1984.  Therefore, you may only be 
entitled to restored DIC benefits 
effective the first of the month 
following one year prior to the date we 
receive your request for restored 
entitlement.  

In a letter dated November 15, 2000, which was received by 
the RO on November 28, 2000, she requested that her DIC 
benefits be restored effective June 1, 1984, the month 
following her divorce from RWW.  She reported that she 
realized that she had been overpaid from September 1978 to 
May 1984.  

A November 2000 letter from Inspector General's Office to the 
RO indicates that the appellant's case had been discussed 
with the United States Attorney's office for possible 
criminal prosecution.  However, the U.S. Attorney had 
"declined to prosecute the case because the statute of 
limitation [had] run on any violations she committed."  The 
Inspector General's Office indicated that the overpayment for 
the period from 1978 to 1984 was $28,861 and that the 
appellant misinformed VA about her marital status for this 
period of time.  

Thereafter, the RO informed the appellant by letter dated 
November 29, 2000, that action had been taken to stop her DIC 
benefits effective September 1, 1978.  She was provided with 
an audit report showing a total overpayment of DIC benefits 
in the amount of $168,951.  She was informed that:

Based on your statement received November 
20, 2000, that your remarriage ended in 
divorce in 1984, we have taken action to 
restore your entitlement pursuant to the 
provisions of 38 C.F.R. § 3.114(a).  Your 
remarriage had already terminated as of 
the effective date of the liberalizing 
provision of law, June 9, 1998.  This 
means you can only have benefits restored 
with an effective payment date of one 
year prior to the date of your reopened 
claim (subject to 38 C.F.R. § 3.31).  We 
have accepted your request received 
December 20, 2000, to reinstate DIC 
benefits as your reopened claim and have 
taken action to restore your payments 
effective the first of the month 
following one year prior to that date, 
December 1, 1999.  

She was also informed that the retroactive benefits generated 
would be applied to her overpayment.  

Thereafter, VA's Debt Management Center (DMC) informed the 
appellant by letter dated December 9, 2000, that her 
overpayment, after applying her retroactive benefits, had 
been calculated in the amount of $158,379.  The appellant 
responded by submitting a statement in March 2001 disputing 
the debt.  She also submitted a Financial Status Report in 
which she requested a waiver of her VA indebtedness.  She 
reported that, after withholding her VA benefits, her monthly 
income was $2,322.08 with monthly expenses of $2,666.02 
resulting in a monthly deficit of $343.94.  Her monthly 
expenses included $909 in monthly payments on installment 
contracts and other debts.  

In May 2001, the Committee denied the appellant's request for 
a waiver of her indebtedness.  The Committee determined that 
that there was evidence of fraud, misrepresentation, and bad 
faith on the part of the debtor which precluded waiver of her 
indebtedness.  A notice of disagreement of this decision was 
received by the RO on June 19, 2001.  The appellant was 
furnished with a statement of the case addressing entitlement 
to waiver of recovery of her overpayment by letter dated 
September 23, 3002.  

In a statement received on July 19, 2001, the appellant wrote 
that she disagreed with the November 2000 decision restoring 
her DIC benefits from December 1999 rather than May 1984.  
She reported that she did not feel that she should be charged 
an overpayment for the period of times that she was eligible 
for DIC benefits.  A Statement of the Case addressing 
entitlement to DIC benefits from May 1, 1984, to February 1, 
1999, was furnished to the appellant by letter dated 
September 16, 2002.  This letter informed her of her 
appellate rights and the need to file her appeal within 60 
days from the date of the letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying her of the action that she had appealed.  

On November 29, 2002, the RO received a VA Form 9, Appeal to 
Board of Veterans Appeals, in which she expressed a desire to 
appeal both the denial of her waiver request and the denial 
of DIC benefits for the period from May 1978 to 1999.  A 
postmark for the substantive appeal is not of record.  

In December 2002, the appellant was informed that VA was 
unable to accept her Substantive Appeal on the issue of 
entitlement to DIC benefits from May 1984 to 1999 as the 
appeal was not timely filed.  The appellant subsequently 
filed a notice of disagreement acknowledging that her 
Substantive Appeal was received 13 days following the 60 day 
deadline.  However, she felt that her appeal should be 
considered as timely filed.  She pointed out that it took the 
RO 14 months to furnish her with a Statement of the Case 
after she filed her notice of disagreement.  

After a review of the evidence, the Board finds that the 
September 16, 2002 Statement of the Case was defective.  
Under pertinent VA regulations, a Statement of the Case must 
be complete enough to allow the appellant to present written 
and/or oral arguments to the Board of Veterans Appeals.  It 
must contain the following:  (a) A summary of the evidence in 
the case relating to the issues or issues with which the 
appellant or representative has expressed disagreement; (b) A 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination; and (c) The 
determination of the agency of original jurisdiction on each 
issue and the reasons for each such determination with 
respect to which disagreement has been expressed.  38 C.F.R. 
§ 19.29 (2003).  The September 2002 Statement of the Case is 
defective as it does not fully address the issue on which the 
appellant has expressed disagreement.  In this regard, the 
Board notes that the appellant, in July 2001, expressed 
disagreement with the restoration of her DIC benefits from 
May 1984 to December 1999.  However, the issue addressed by 
the RO in the September 2002 Statement of the Case addressed 
entitlement to DIC benefits from May 1984 to February 1, 
1999.  By so limiting the issue, the RO failed to address 
entitlement to DIC benefits from February 1, 1999, to 
December 1, 1999.  

In light of the deficiency presented in the September 2002 
Statement of the Case, the Board is of the opinion that a new 
Statement of the Case should be issued which addresses of 
entitlement to DIC benefits from May 1, 1984, to December 1, 
1999.  See generally, Manlincon v. West, 12 Vet. App. 238 
(1999).  The appellant should be informed that she has 60 
days from the date that the RO mailed the Statement of the 
Case to file a substantive appeal.  See 38 C.F.R. § 20.302.

With regard to the appellant's waiver request, the U.S. Court 
of Appeals of Veterans Claims (Court) has directed that when 
a debtor requests waiver of an overpayment and also asserts 
that the underlying debt is invalid, the VA must resolve both 
matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  This 
is because a grant or denial of a waiver presupposes the 
propriety of the creation of the indebtedness in the first 
instance.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly, as the 
matters are inextricably intertwined, action on the appeal of 
the denial of the appellant's waiver request is deferred 
pending action on her appeal of the creation of the 
overpayment.

The appellant, in her substantive appeal, stated that she 
realized that she had an overpayment for the period of 
September 1978 thru May 1984, when she was married to RWW.  
It would appear that she is only requesting that the portion 
of the overpayment created for the period after her divorce 
from RWW, from May 1984 to December 1, 1999, be waived.  The 
RO should request the appellant to clarify whether or not she 
is only requesting waiver for that portion of the overpayment 
created for the period from May 1984 to December 1, 1999.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish to the 
appellant and her representative a 
Statement of the Case addressing the 
issue of whether an overpayment of DIC 
for the period from May 1, 1984, to 
December 1, 1999, was properly created.  
The RO should notify her and her 
representative that a substantive appeal 
must be received within 60 days in order 
to perfect an appeal of this issue.

2.  The RO should also request the 
appellant to state whether or not she is 
limiting her request for waiver to that 
portion of the overpayment created for 
the period of time from May 1, 1984, to 
December 1, 1999.

3.  Thereafter, the Committee should re-
adjudicate the appellant's request for 
waiver of recovery of the overpayment of 
DIC benefits, to include separate 
analysis for that portion of the 
overpayment created for the period when 
the appellant was married to RWW (unless 
the appellant states that she is not 
seeking waiver for this portion of the 
overpayment) and separate analysis for 
that portion of the overpayment created 
for the period when the appellant was no 
longer remarried.  If the decision 
remains adverse to the appellant, the 
Committee should provide her and her 
representative with a supplemental 
statement of the case and an opportunity 
to reply thereto.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures, if in order. No action 
is required of the veteran until he is notified. The purpose 
of this remand is to ensure due process and to assist the 
veteran in the development of his claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2003). 

